Title: From Alexander Hamilton to James McHenry, 26 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            New York Novr. 26th. 1799
          
          I send for your information an extract from a letter of Major Walker on the subject of relative rank. It The thing seems to be a matter of some doubt whether there is to rest on the point whether there is a substantial distinction between the first and second Majors of regiments. The application of Major to pretensions of Major Walker rest upon this point,
          W—
          S of War—
        